
	
		II
		Calendar No. 468
		111th CONGRESS
		2d Session
		S. 3317
		[Report No. 111–225]
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Mr. Kerry (for himself,
			 Mr. Corker, Mr.
			 Cardin, Mr. Durbin,
			 Ms. Landrieu, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			July 19, 2010
			Reported by Mr. Kerry,
			 with amendments and an amendment to the title
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To authorize appropriations for fiscal years 2010 through
		  2014 to promote long-term, sustainable rebuilding and development in Haiti, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Haiti Empowerment, Assistance, and
			 Rebuilding Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)On January 12,
			 2010, Haiti suffered an earthquake measuring 7.0 on the Richter magnitude
			 scale, the greatest natural disaster in Haiti’s history, which—
				(A)devastated
			 Port-au-Prince and the surrounding areas;
				(B)killed more than
			 230,000 people;
				(C)injured hundreds
			 of thousands more people;
				(D)left many
			 hundreds of thousands of people homeless;
				(E)left many people
			 with newly acquired disabilities, including limb loss and other physical and
			 mental trauma; and
				(F)disrupted social
			 structures and families through death, injury, and relocation.
				(2)The scale of the
			 initial relief effort was unprecedented, with many countries, hundreds of
			 organizations, and thousands of people generously contributing to a massive
			 influx of supplies, resources, and personnel to support search and rescue
			 operations and humanitarian assistance, underlying one of the most effective
			 relief efforts in history.
			(3)Prior to the
			 earthquake, Haiti was the poorest country in the Western Hemisphere,
			 with—
				(A)an estimated 54
			 percent of its population living on less than $1 per day;
				(B)approximately
			 120,000 people living with HIV;
				(C)29,333 new cases
			 of tuberculosis in 2007;
				(D)nearly 50,000
			 children living in orphanages;
				(E)55 percent of
			 school-aged children not attending school; and
				(F)an estimated
			 800,000 people with disabilities.
				(4)Despite these
			 challenges, cautious signs of developmental progress and stability were
			 beginning to emerge in Haiti before the earthquake after years of security
			 challenges and natural disasters that weakened the economy and slowed the
			 consolidation of democracy and good governance.
			(5)Although initial
			 recovery efforts must continue to assist the people of Haiti struggling to
			 secure basic necessities, including food, water, health care, shelter, and
			 electricity, Haiti cannot afford to only focus on its immediate needs.
			(6)Haiti’s leaders
			 have advocated that—
				(A)reconstruction
			 should not follow the inefficient and poorly coordinated practices of the past,
			 but should build back better; and
				(B)Haitians should
			 be assisted and supported in accelerating and implementing long-planned reforms
			 and new ways of doing business in every sector.
				(7)Haiti enjoys
			 several advantages that can facilitate its rebuilding, including—
				(A)people committed
			 to education and hard work;
				(B)proximity and
			 duty-free access to United States markets;
				(C)a large,
			 hardworking North American diaspora, which remits generous amounts of money
			 back to Haiti every year; and
				(D)many regional
			 neighbors who are peaceful, prosperous, and supportive of Haiti’s
			 success.
				(8)The experiences
			 of other countries that have successfully recovered from serious natural
			 disasters confirm that—
				(A)when the people
			 and other civil society actors in an affected country play a significant role
			 in the design and execution of the rebuilding efforts, the efforts are often
			 more sustainable and more in line with the needs and aspirations of local
			 populations;
				(B)when the
			 government of the affected country plays a leading role in the planning and
			 execution of the rebuilding efforts, there is a higher probability of reforms
			 being long-lasting and coordinated with the long-term planning and development
			 efforts of the affected country;
				(C)every effort
			 should be made to incorporate, at the earliest time possible, market-based
			 employment and economic development opportunities to allow people to take
			 ownership of their long-term self sufficiency;
				(D)stability and
			 security are essential preconditions to longer-term development;
				(E)high quality, public funded
			 education is critical to securing a better future for the people in the
			 affected country;
				(F)removing gender
			 disparities spurs macroeconomic growth; and
				(G)projects that
			 integrate gender are more likely to achieve their overall goals.
				(9)Employment is
			 essential to breaking the vicious cycle of poverty, insecurity, and lack of
			 faith in democracy.
			(10)In addition to
			 providing emergency assistance and relief, the Government of Haiti must grapple
			 with the longer-term issues of how to—
				(A)provide
			 permanent, sustainable shelter to an estimated 1,300,000 Haitians displaced by
			 the earthquake;
				(B)ensure that
			 communities are at the center of the rebuilding process, by employing local
			 labor and consulting with local leaders and communities;
				(C)provide health
			 care in a sustainable and comprehensive manner that is accessible to all
			 Haitians; and
				(D)provide all
			 children with access to education.
				(11)The impact of
			 natural disaster on Haiti is exacerbated by—
				(A)the lack of
			 enforcement of earthquake-resistant construction procedures, weak building
			 codes, and massive private sector economic losses that hinder the ability of
			 people to purchase materials of sufficient quality to rebuild existing
			 buildings;
				(B)a government that
			 has long struggled to provide its people with minimal public services,
			 including security, clean water, shelter, electricity, health care, and
			 education; and
				(C)underinvestment
			 in infrastructure and development in rural areas and secondary cities outside
			 of Port-au-Prince.
				(12)Assistance to
			 Haiti should be delivered in a manner that enhances the ability of the
			 Government of Haiti to improve democratic, transparent governance and to use
			 credible government institutions to provide services to its people.
			(13)Local
			 communities should play a central role in the rebuilding of Haiti, while the
			 national recovery process is led by the Government of Haiti in such a way that
			 foreign assistance upholds the primacy of Haitian government institutions in
			 the rebuilding effort.
			(14)International
			 donors and nongovernmental organizations—
				(A)have a
			 responsibility to support the Government of Haiti in its rebuilding
			 efforts;
				(B)are critical to
			 the success of the recovery and reconstruction efforts;
				(C)are key to the
			 provision of services in the near term;
				(D)can build
			 capacity for national institutions, both governmental and nongovernmental, to
			 take over the management and provision of essential services over the medium
			 term;
				(E)should support
			 and encourage rebuilding and development of programs which are environmentally
			 sustainable and respectful and restorative of Haiti’s natural resources;
				(F)should work with
			 the Government of Haiti to improve the educational system and to ensure that
			 all children have access to an education; and
				(G)should work with
			 the Government of Haiti and the international community to better predict,
			 anticipate, and protect against future disasters.
				(15)The
			 circumstances following the earthquake in Haiti provide a real opportunity for
			 Haiti—
				(A)to break the
			 cycle of poverty and unrealized expectations that has marked Haiti’s history;
			 and
				(B)to establish a
			 new framework for sustained economic development through a commitment of
			 engagement from the United States, other donors, and multilateral organizations
			 to support the Government of Haiti and the Haitian people as they undertake the
			 long rebuilding process.
				3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency has the meaning given the term in section 551(1) of
			 title 5, United States Code.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on
			 Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of
			 Representatives.
			(3)Haiti
			 rebuilding and development strategy; strategyThe terms
			 Haiti Rebuilding and Development Strategy and
			 Strategy mean the multi-year strategy to provide assistance in
			 support of the reconstruction and rebuilding of Haiti prepared pursuant to
			 section 6.
			(4)Senior haiti
			 coordinatorThe term Senior Haiti Coordinator means
			 the Senior Coordinator of the United States Government for Haiti appointed
			 pursuant to section 5.
			4.Statement of
			 policyIt is the policy of the
			 United States, in partnership with the Government of Haiti and in coordination
			 with the international community, to—
			(1)support the sustainable recovery and
			 rebuilding of Haiti in a manner that—
				(A)encourages
			 greater economic equality;
				(B)embraces Haitian
			 independence, self-reliance, democratic governance, and efficiency;
				(C)supports
			 collaboration with the Haitian government and consultation with Haitian and
			 international civil society; and
				(D)incorporates the
			 potential of both women and men to contribute equally and to their maximum
			 efficiency;
				(2)affirm and build a long-term partnership
			 with Haiti in support of—
				(A)just, democratic,
			 and competent governance including—
					(i)an
			 independent, efficient, and effective judicial system;
					(ii)parliamentary
			 strengthening;
					(iii)political
			 pluralism, equality, and the rule of law;
					(iv)civil society,
			 governance institutions, and political parties that are representative and
			 peaceful;
					(v)transparency and
			 accountability among all branches of government and judicial proceedings,
			 including supporting anti-corruption efforts among bureaucrats, elected
			 officials, and public servants at all levels of security and government
			 administration; and
					(vi)security,
			 by—
						(I)ensuring
			 legitimate state efforts to prevent and respond to crime, especially
			 violence;
						(II)instilling
			 public order and confidence in, and increasing the capacity of, Haitian
			 security institutions; and
						(III)reforming local
			 and national police forces through professional training and equipment;
						(B)providing a
			 foundation for economic growth and economic sustainability, through
			 investments—
					(i)in
			 essential infrastructure, including transport and energy;
					(ii)in
			 sustainable urban development and improved urban management by identifying,
			 developing, and implementing a long-term, sustainable framework for future
			 growth and development in urban areas that will ensure appropriate
			 environmental and resource management, appropriate disaster response plans, and
			 expand access to basic shelter, affordable urban housing, energy, clean water,
			 sanitation services, and essential urban services and infrastructure;
					(iii)to rebuild
			 Haiti’s competitiveness and private sector in order to foster employment
			 generation, including policies to encourage investment and open world consumer
			 markets to Haitian exports;
					(iv)in
			 food security and rural and agricultural development, particularly of food
			 staples and other crops that provide economic growth and income opportunities
			 in times of shortage; and
					(v)that recognize
			 and address where obstacles related to gender limit, hinder, or suppress
			 women’s economic productivity and gain;
					(C)environmentally
			 sustainable programs that are respectful and restorative of Haiti’s natural
			 resources and build community-level resilience to environmental and
			 weather-related impacts, including—
					(i)programs to
			 reduce and mitigate the effects of natural disaster, including floods and
			 hurricanes;
					(ii)programs to
			 address land use, land tenure, land for reconstruction, and land price
			 escalation issues;
					(iii)programs and
			 associated support to reduce deforestation and increase the rates of
			 afforestation and reforestation in Haiti, including through diversification of
			 Haiti’s energy sources; and
					(iv)programs to
			 address safe drinking water, sanitation, hygiene, water resource management,
			 and other water related issues;
					(D)investments in
			 people, particularly women and children, including—
					(i)supporting the
			 Government of Haiti, in coordination with nongovernmental education providers,
			 to rehabilitate and improve Haiti’s education sector with the goal of providing
			 access to quality education for all children;
					(ii)ensuring that
			 women’s needs are appropriately integrated across all sectors, including
			 governance, security, and development, and in program assessment, design,
			 implementation, monitoring, and evaluation, with a goal of promoting access,
			 inclusion, and empowerment;
					(iii)health care
			 delivery and capacity building to strengthen the overall health care
			 system;
					(iv)supporting
			 programs, activities, and initiatives that provide or promote equal
			 opportunity, full participation, independent living, and economic
			 self-sufficiency for individuals with disabilities; and
					(v)strengthening the
			 child welfare system—
						(I)to ensure the
			 protection of children from violence, abuse, exploitation,
			 trafficking, and
			 neglect;
						(II)to support
			 family preservation and reunification and prevent child
			 abandonment, to the
			 extent possible;
						(III)to ensure that
			 children without permanent family care receive
			 safe, developmentally appropriate care, including children in foster, residential, or
			 institutional care;; and,
						(IV)to ensure that children who cannot be reunified
			 with family have access to family-based care through kinship, guardianship,
			 domestic adoption, or, in appropriate cases, international adoption;
			 and
						(V)to end the
			 practice and exploitation of child domestic servants (referred to in Haiti as
			 restaveks), by offering families education, support, and
			 alternatives;
						(3)support, pursuant
			 to the strategic objectives in paragraph (2) and in coordination with other
			 donors—
				(A)the institutional
			 development and capacity building of the Government of Haiti at the national,
			 local, and community levels so that the Government of Haiti—
					(i)can
			 better ensure basic services to its population, including health care,
			 education, and other basic social services; and
					(ii)will be an
			 effective steward of state resources through a transparent process of equitable
			 resource allocation that includes a broad range of participation from Haitian
			 civil society;
					(B)Haitian civil
			 society organizations that are committed to making a positive contribution to
			 the rebuilding and sustainable development of Haiti;
				(C)people-to-people
			 engagement between the United States and Haiti, through increased educational,
			 technical, and cultural exchanges and other methods;
				(D)significant
			 contributions to a multilateral trust fund that will be established to enhance
			 the reconstruction and rebuilding of Haiti; and
				(E)a Haitian
			 government budget that is appropriately sized to fulfill the functions expected
			 of the budget for the delivery of essential public services, including
			 arrangements to ensure transparency and accountability for the funds provided
			 to the budget of the Haitian government; and
				(4)promote
			 development and rebuilding efforts in Haiti that are led by, and in support of,
			 all levels of government in Haiti, including national and local governments, so
			 that—
				(A)the Government
			 and people of Haiti lead the vision for reconstruction and rebuilding of
			 Haiti;
				(B)resources are
			 channeled in concrete and specific ways toward key sectoral objectives
			 identified by the Government of Haiti and its people;
				(C)feasible steps
			 are taken to recognize and rectify the social injustice of poverty and gender
			 inequality and to decrease the vulnerability of the poor,
			 including poor
			 families, through job creation, access to education, the
			 provision of health care, the provision of safe shelter and settlements, and
			 food security;
				(D)communities are
			 placed at the center of the rebuilding process, by employing local labor and
			 consulting local leaders and communities for their experience and
			 vision;
				(E)rebuilding and
			 development programs are environmentally sustainable and respectful and
			 restorative of Haiti’s natural resources; and
				(F)the Haiti
			 Rebuilding and Development Strategy builds from and supports—
					(i)existing
			 assessments for Haiti, including the Post Disaster Needs Assessment;
					(ii)the Government
			 of Haiti’s Action Plan for the Reconstruction and National Development of
			 Haiti;
					(iii)other existing
			 development plans for Haiti, including the Poverty Reduction Strategy Paper for
			 Haiti; and
					(iv)shared
			 principles in the Paris Declaration on Aid Effectiveness and the Accra Agenda
			 for Action.
					5.Senior Haiti
			 Coordinator
			(a)In
			 generalThere shall be established within the Department of State
			 a Senior Coordinator of the United States Government for Haiti, who—
				(1)shall be
			 appointed by the President; and
				(2)shall report
			 directly to the Secretary of State, in consultation with the Administrator of
			 the United States Agency for International Development.
				(b)Duties
				(1)In
			 generalThe Senior Haiti Coordinator shall advise, oversee, and
			 coordinate all policies of the United States Government related to
			 Haiti.
				(2)Specific
			 dutiesThe Senior Haiti Coordinator shall—
					(A)ensure
			 interagency program and policy coordination towards Haiti among relevant
			 agencies;
					(B)help devise,
			 promote and participate in, in coordination with the Chief of Mission,
			 effective international donor coordination mechanisms;
					(C)ensure that each
			 relevant agency undertakes programs primarily in those areas in which the
			 agency has the greatest expertise, technical capabilities, and potential for
			 success; and
					(D)provide input to
			 the Administrator of the United States Agency for International Development in
			 the design of the Haiti Rebuilding and Development Strategy.
					(c)Effective
			 dateThis section shall be effective during the 5-year period
			 beginning on the date of the enactment of this Act.
			6.Haiti Rebuilding
			 and Development Strategy
			(a)In
			 generalThe Administrator of the United States Agency for
			 International Development, with input provided by the Senior Haiti Coordinator,
			 shall prepare and submit to the appropriate congressional committees a
			 multi-year strategy to provide assistance in support of the reconstruction and
			 rebuilding of Haiti.
			(b)ComponentsThe
			 Haiti Rebuilding and Development Strategy shall—
				(1)include—
					(A)specific and
			 measurable goals;
					(B)benchmarks and
			 time frames;
					(C)an implementation
			 plan to achieve the policy objectives set forth in section 4; and
					(D)a detailed
			 monitoring and evaluation plan tied to measurable indicators addressing
			 progress toward achieving those policy objectives, including impact evaluations
			 of United States assistance to Haiti; and
					(2)to the greatest
			 extent possible—
					(A)leverage private
			 sector resources through different agencies, including assistance that allows
			 Haiti to make greater use of the trade preferences provided under section 213A
			 of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a) (as added by the
			 Haitian Hemispheric Opportunity Through Partnership Act of 2006 (title V of
			 division D of Public Law 109–432; 120 Stat. 3181) (commonly known as the
			 HOPE Act) and amended by the Haitian Hemispheric Opportunity
			 Through Partnership Act of 2008 (part I of subtitle D of title XV of Public Law
			 110–246; 122 Stat. 2289) (commonly known as the HOPE II
			 Act));
					(B)consult with the
			 academic and research communities, nonprofit organizations, foundations, other
			 implementing partners, the Government of Haiti, Haitian civil society, and the
			 Haitian diaspora;
					(C)coordinate United
			 States assistance efforts with similar efforts of international organizations,
			 international financial institutions, the governments of developing and
			 developed countries, and United States and international nongovernmental
			 organizations;
					(D)promote access to
			 high quality, public
			 funded education for all children;
					(E)incorporate
			 approaches directed at reaching women living in poverty;
					(F)incorporate best
			 practices for improving child welfare and protection for orphans and other
			 vulnerable children; and
					(G)maximize local
			 and regional procurement.
					(c)Prior
			 consultationNot later than 30 days before the initial submission
			 of the Haiti Rebuilding and Development Strategy, the Administrator of the
			 United States Agency for International Development, in conjunction with the
			 Senior Haiti Coordinator, shall consult with the appropriate congressional
			 committees on the contents of the Strategy.
			(d)Reports
				(1)Annual
			 reportsNot later than 90 days after the date of the enactment of
			 this Act, and annually thereafter, in accordance with the normal performance
			 reporting schedule, the Secretary of State shall submit a report to the
			 appropriate congressional committees that includes—
					(A)a copy of the
			 Haiti Rebuilding and Development Strategy, including—
						(i)any
			 changes made to the Strategy during the preceding calendar year; and
						(ii)an
			 explanation of such changes;
						(B)a description, by
			 foreign assistance framework objective, of the implementation of the
			 Strategy;
					(C)an assessment of
			 progress made during the preceding fiscal year toward meeting—
						(i)the
			 policy objectives set forth in section 4; and
						(ii)the specific
			 goals, benchmarks, and time frames specified in the Strategy;
						(D)a description of
			 all United States Government programs contributing to the achievement of the
			 policy objectives set forth in section 4, including the amounts obligated and
			 expended on such programs during the preceding fiscal year; and
					(E)an assessment of
			 United States efforts—
						(i)to
			 encourage and leverage business and philanthropic participation toward Haiti
			 rebuilding and development; and
						(ii)to
			 coordinate United States Government programs with assistance provided by
			 international organizations, international financial institutions, the
			 governments of developing and developed countries, and United States and
			 international nongovernmental organizations.
						(2)Government
			 accountability office reportNot later than 270 days after the
			 submission of each report under paragraph (1), the Comptroller General of the
			 United States shall submit a report to the appropriate congressional committees
			 that contains—
					(A)a review of, and
			 comments addressing, the report submitted under paragraph (1); and
					(B)recommendations
			 relating to any additional actions the Comptroller General determines to be
			 important to improve the provision of assistance for Haiti to support
			 rebuilding and development.
					(2)Government
			 accountability office reportNot later than 270 days after the
			 submission of the first report under paragraph (1), and on a periodic basis
			 thereafter, the Comptroller General of the United States shall submit, to the
			 appropriate congressional committees—
					(A)a review of, and comments
			 addressing, the report submitted under paragraph (1);
					(B)an examination of
			 obligations, expenditures, and activities relating to any additional actions
			 the Comptroller General determines to be important, with recommendations to
			 improve the provision of assistance for Haiti to support rebuilding and
			 development; and
					(C)additional reviews, as
			 appropriate, that focus on long-term, sustainable economic development
			 activities.
					(3)Program
			 review
					(A)In
			 generalConcurrent with the submission of the second annual
			 report under paragraph (1), the Secretary of State shall submit a report to the
			 appropriate congressional committees that contains—
						(i)an
			 assessment of the progress made during the preceding 2 years toward meeting the
			 policy objectives set forth in section 4 and the specific goals, benchmarks,
			 and time frames specified in the Haiti Rebuilding and Development
			 Strategy;
						(ii)an
			 evaluation of the impact during the preceding 2 years of United States
			 assistance programs on Haitian rebuilding and development; and
						(iii)an assessment
			 of the overall status of broader rebuilding and development taking place in
			 Haiti, as outlined by the Government of Haiti.
						(B)Basis for
			 reportThe report required under subparagraph (A) shall be based
			 on data quality assessments and impact evaluations of quantitative and
			 qualitative indicators.
					(4)Public
			 availability of informationThe information requested in
			 paragraphs (1) and (3) for United States programs contributing to the
			 achievement of the policy objectives set forth in section 4, including the
			 amounts obligated and expended on such programs during preceding fiscal years,
			 shall—
					(A)be made
			 publically accessible in a timely manner on a single, consolidated website;
			 and
					(B)be presented in a
			 detailed, program-by-program basis.
					(5)Unclassified
			 summaryIf detailed information is classified, an unclassified
			 summary shall be posted and the classified details shall be submitted
			 separately to the appropriate congressional committees.
				7.Authorization of
			 appropriations
			(a)Amounts
			 authorizedThere are authorized to be appropriated to
			 carry out the policy objectives
			 set forth in section 4 and the other purposes of this
			 Actprovide assistance for Haiti and to
			 carry out the other purposes of this Act, in addition to amounts otherwise
			 available for such purposes—
				(1)$1,500,000,000
			 for fiscal year 2010; and
				(2)$500,000,000 for
			 fiscal year 2011;.
				(3)$500,000,000 for
			 fiscal year 2012;
				(4)$500,000,000 for
			 fiscal year 2013; and
				(5)$500,000,000 for
			 fiscal year 2014.
				(b)Applicability
			 of the Foreign Assistance Act of 1961 and other laws
				(1)In
			 generalAmounts made available to carry out the purposes of this
			 Act, including amounts authorized to be appropriated by this Act—
					(A)for economic assistance
			 shall be provided in accordance with the provisions of, and the general
			 authorities contained in, sections 116, 491, and 620M of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151n, 2292, and 2378d), respectively; and
					(B)for assistance to
			 security forces shall be subject to the applicable requirements under the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) and the Arms Export
			 Control Act (22 U.S.C. (2751 et seq.).
					(A)shall be
			 considered to be economic assistance under the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) for purposes of making available the administrative
			 authorities contained in that Act for the use of economic assistance;
			 and
					(B)shall be provided
			 in accordance with the provisions of, the general authorities contained in, and
			 the limitations of, sections 116, 491, and 620M of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151n, 2292, and 2378d), respectively.
					(2)Administrative
			 authoritiesThe administrative authorities under the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) may be utilized in providing
			 assistance furnished with amounts made available to carry out the purposes of
			 this Act, including amounts authorized to be appropriated by this Act.
				(3)Technical
			 amendmentChapter 1 of part III of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2351 et seq.) is amended by redesignating section 620 J (as
			 added by section 651 of the Department of State, Foreign Operations, and
			 Related Programs Appropriations Act, 2008 (division J of Public Law 110–161; 22
			 U.S.C. 2378d)) as section 620M.
				(c)TransfersOf
			 the amounts appropriated for each fiscal year pursuant to subsection
			 (a)—
				(1)the Department of
			 the Treasury may contribute to a multi-donor trust fund for reconstruction and
			 recovery expenses related to Haiti following the earthquake of January 12,
			 2010, subject to the regular
			 notification procedures of the appropriate congressional
			 committees; and
				(2)remaining amounts may
			 be transferred to the Development Credit Authority account of
			 the United States Agency for International Development for the cost of direct
			 loans and loan guarantees, notwithstanding the dollar limitations in such
			 account on transfers to the account.
				(d)Availability of
			 funds
				(1)In
			 generalAmounts appropriated for each fiscal year pursuant to
			 subsection (a) shall remain available until expended.
				(2)Reports
			 requiredOf the amounts appropriated for each fiscal year
			 pursuant to subsection (a), none of the amounts may be made available for
			 assistance to Haiti unless the Haiti Rebuilding and Development Strategy
			 reports are being submitted to the appropriate congressional committees in
			 accordance with section 6(d)(1).
				(e)Preference for
			 building local capacityIn providing assistance under this Act,
			 the President is encouraged to utilize Haitian firms and community and local
			 nongovernmental organizations, as appropriate.
			(f)Office of the
			 Inspector GeneralOf the amounts appropriated for a fiscal year
			 pursuant to subsection (a), up to $5,000,000 may be made available to the
			 Inspectors General of the Department of State, the United States Agency for
			 International Development, and other relevant agencies to provide audits and
			 program reviews of programs and activities receiving assistance under this
			 Act.
			Amend the title so as to
	 read: To authorize appropriations for fiscal years 2010 and 2011 to
	 promote long-term, sustainable rebuilding and development in Haiti, and for
	 other purposes..
	
		July 19, 2010
		Reported with amendments and an amendment to the
		  title
	
